Exhibit 10.5
EXECUTION VERSION
CONSENT AND WAIVER AGREEMENT
     THIS CONSENT AND WAIVER AGREEMENT (this “Consent and Waiver Agreement”) is
made and entered into effective as of May 15, 2008, by and among LAURUS MASTER
FUND, LTD. (“Laurus”), a Cayman Islands company, KALLINA CORPORATION, a Delaware
corporation (“Kallina”), VALENS U.S. SPV I, LLC, a Delaware limited liability
company (“Valens U.S.”), VALENS OFFSHORE SPV I, LTD., a Cayman Islands company
(“Valens Offshore I”), VALENS OFFSHORE SPV II, CORP., a Delaware corporation
(“Valens Offshore II”) and PSOURCE STRUCTURED DEBT LIMITED, a Guernsey limited
liability closed-ended company (“PSource”, and, together with Kallina, Valens
U.S., Valens Offshore I and Valens Offshore II, the “Lenders”), and APPLIED
DIGITAL SOLUTIONS, INC. D/B/A DIGITAL ANGEL, a Delaware corporation (the
“Company”). Capitalized terms used but not defined herein shall have the
meanings given them in the Voting Agreement (as defined below).
     WHEREAS, Laurus and the Company are parties to that certain Securities
Purchase Agreement and the Related Agreements (as such term is defined in such
Securities Purchase Agreement) all of which are dated as of August 24, 2006
(collectively, as amended, restated, modified and/or supplemented to date, the
“2006 Agreements”); and
     WHEREAS, the Lenders (other than PSource) and the Company are parties to
that certain Securities Purchase Agreement and the Related Agreements (as such
term is defined in such Securities Purchase Agreement), all of which are dated
as of August 31, 2007 (collectively, as amended, restated, modified and/or
supplemented to date, the “2007 Agreements”); and
     WHEREAS, the Lenders (other than Valens Offshore I) and the Company are
parties to that certain Omnibus Amendment and Waiver dated as of October 31,
2007 (“Omnibus Amendment”), which amends the 2006 Agreements and 2007
Agreements; and
     WHEREAS, the Lenders (other than Kallina and Valens Offshore II) and the
Company are parties to that certain Amended and Restated Stock Pledge Agreement
dated as of December 28, 2007 (the “Amended and Restated 2006 Pledge”); and
     WHEREAS, the Lenders (other than Laurus and PSource) and the Company are
parties to that certain Amended and Restated Stock Pledge Agreement dated as of
December 28, 2007 (the “Amended and Restated 2007 Pledge,” and together with the
2006 Agreements, the 2007 Agreements, the Omnibus Amendment and the Amended and
Restated 2006 Pledge, the “Transaction Documents”); and
     WHEREAS, VeriChip Corp (“VeriChip”) and The Stanley Works (“TSW”) are
entering into a Stock Purchase Agreement whereby VeriChip will sell to TSW all
of the outstanding capital stock of its subsidiary, Xmark;

1



--------------------------------------------------------------------------------



 



     WHEREAS, pursuant to that certain Voting Agreement among the Company and
TSW, dated May 15, 2008, and attached hereto as Exhibit A (the “Voting
Agreement”), the Company will agree to grant an irrevocable proxy to vote all of
the then-outstanding Shares Beneficially Owned by the Company, including shares
that have been pledged pursuant to the Stock Pledge Agreements, in favor of the
transactions contemplated by the Purchase Agreement;
     WHEREAS, pursuant to that certain Guarantee by the Company in favor of TSW,
dated May 15, 2008, and attached hereto as Exhibit B (the “Guarantee”), the
Company will agree to guarantee certain of VeriChip’s obligations under the
Purchase Agreement; and
     WHEREAS, pursuant to the Transaction Documents, certain of the Shares
Beneficially Owned by the Company constitute Collateral (as defined within the
Transaction Documents), and therefore, the entering into of the Voting Agreement
and the Guarantee and the consummation of the transactions contemplated by the
Voting Agreement and the Guarantee require the prior written consent of the
Lenders.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein,
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and intending to be legally bound hereby, the parties
hereto do hereby agree as follows:

  1.   The Lenders hereby agree that, upon satisfaction by the Company of all of
the terms and conditions hereof, they shall thereupon be deemed to have
consented to the Voting Agreement and the Guarantee. Notwithstanding the
foregoing, Lenders reserve all of their rights and remedies under the Stock
Pledge Agreement, including without limitation, their rights to foreclose on the
Collateral and to exercise any and all proxy and voting rights granted under the
Stock Pledge Agreements without regard to the irrevocable proxy granted under
the Voting Agreement.     2.   The Company acknowledges, agrees and confirms
that the occurrence of any of the following (if deemed material by the Lenders
in their reasonable discretion and only so long as the Company has any
obligation, fixed, contingent or otherwise, to provide the Guarantee or under
the Guarantee) constitutes an “Event of Default” under and as defined in each of
the Transaction Documents where such term is used and a breach of the terms of,
and an event of default under, all other Transaction Documents (each a “Trigger
Event”): (i) VeriChip’s receipt of a Claim Notice (as defined in the that
certain Stock Purchase Agreement dated the date hereof between TSW and VeriChip,
as amended, modified, supplemented and/or superseded (the “Stock Puchase
Agreement”)) in connection with its indemnification obligations under
Section 8.1(a)(iii) of the Stock Purchase Agreement or (ii) a demand, claim or
other request for payment is made by TSW against the Company under or in
connection with the Guarantee. The Company shall, within two (2) days of the
occurrence of any



2



--------------------------------------------------------------------------------



 



      Trigger Event, provide Lenders with written notice of the occurrence of
such Trigger Event, which shall include copies of any and all written notices or
other writings or correspondence received by the Company or VeriChip in
connection therewith.         TSW shall, contemponaneously with the provision
thereof to the Company and/or VeriChip, furnish to Lenders, c/o LV
Administrative Services, Inc. at 335 Madison Ave. 10th Floor, New York, NY
10017, a copy of all Claim Notices (as defined in the Stock Purchase Agreement)
and all, demands, claims or requests for payment made under or in connection
with the Guarantee.     3.    

  a.   The Company shall prepay its indebtedness owing to the Lenders under the
Transaction Documents in an amount equal to eighty percent (80%) of each
dividend and other distribution (“Lender Dividend Share”) payable, from time to
time, to Company as a stockholder of VeriChip simultaneously with the payment of
each such dividend or distribution by VeriChip. The Company shall cause
VeriChip, and hereby irrevocably authorizes and instructs VeriChip, to pay the
Lender Dividend Share directly to Lenders through Lenders’ administrative and
collateral agent, LV Administrative Services, Inc. (“Agent”).     b.   The
Company shall prepay its indebtedness owing to the Lenders under the Transaction
Documents in an amount equal to eighty percent (80%) of the Guarantee Fee
(“Lender Guaranty Fee Share”) simultaneously with the payment thereof by
VeriChip. The Company shall cause VeriChip, and hereby irrevocably authorizes
and instructs VeriChip, to pay the Lender Guaranty Fee Share directly to Agent,
for the benefit of Lenders. “Guarantee Fee” shall have the meaning set forth in,
and shall be payable in accordance with, Section 8(a) of that certain
Intercompany Letter Agreement between VeriChip and the Company, dated as of May
15, 2008. VeriChip and the Company agree that they shall not reduce the amount
of the Guarantee Fee without Agent’s prior written consent.     c.   All
payments to made to Agent hereunder shall be payable by wire transfer of
immediately available funds in accordance with the wiring instructions set forth
below and shall be applied to the indebtedness owing to the Lenders in such
manner as the Lenders shall elect.         Bank Name: Capital One Bank NA
Bank Address: 404 Fifth Avenue
New York, NY 10018
Account Name: LV Administrative Services, Inc.
ABA Number: 021407912
Account Number: 270-406-0132
RE: DIGA Paydown

3



--------------------------------------------------------------------------------



 



  d.   The payment instructions and authorizations to VeriChip set forth in this
Section 3 are irrevocable and shall continue in full force and effect until such
time as Agent notifies VeriChip, in writing, that all of the indebtedness owing
to Lenders under the Transaction Documents has been satisfied in full. In the
event the Company receives any portion of the Lender Dividend Share of any
dividend or distribution or the Lender Guarantee Fee Share of the Guarantee Fee
from VeriChip in contravention of this Section 3, such amounts shall be held in
trust by the Company for the benefit of Lenders and shall be immediately
remitted to Agent, for the benefit of Lenders, in the form received.

  4.   The Company’s or VeriChip’s failure to timely perform their obligations
and agreements set forth in this Consent Agreement shall constitute an “Event of
Default” under and as defined in each of the Transaction Documents in which such
term is used and a breach and default of all other Transaction Documents.     5.
  Each consent and waiver set forth herein shall be effective as of the date
first above written (the “Effective Date”) provided each of the Company and the
Lenders shall have executed, and the Company shall have delivered to the
Lenders, its respective counterpart to this Consent and Waiver Agreement.     6.
  Except as specifically set forth in this Consent and Waiver Agreement, there
are no other amendments, modifications or waivers to the Transaction Documents,
and all of the other forms, terms and provisions of the Transaction Documents
remain in full force and effect.     7.   The Company hereby represents and
warrants to the Lenders that, as of the date hereof, there is no Event of
Default under the Transaction Documents.     8.   This Consent and Waiver
Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Consent and Waiver
Agreement may be executed in any number of counterparts, each of which shall be
an original, but all of which shall constitute one instrument.     9.   The
Company acknowledges that it has supplied the Lenders with information about the
Voting Agreement and the Guarantee and the transactions contemplated therein
(the “Information”) upon which the Lenders have relied in deciding to enter into
this Consent and Waiver Agreement. The Company further acknowledges and agrees
the Lenders’ agreement to the terms and conditions set forth herein is
conditioned upon the Information being true, complete, accurate and correct and
all material respects.

4



--------------------------------------------------------------------------------



 



  10.   The consents and waivers set forth herein are solely limited to the
matters expressly described herein and no course of dealing or course of conduct
shall be inferred from the Lenders’ execution hereof.

[The remainder of this page has been left blank intentionally; signature page
follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Lenders have executed and delivered this Consent
and Waiver Agreement as of the date first above written.

          LAURUS MASTER FUND, LTD    
 
       
By:
  LAURUS CAPITAL MANAGEMENT, LLC    
Its:
  Investment Manager    
 
       
By:
  /s/ Scott Bluestein    
Name:
 
 
Scott Bluestein    
Title:
  Authorized Signatory    
 
        KALLINA CORPORATION    
 
       
By:
  LAURUS CAPITAL MANAGEMENT, LLC    
Its:
  Investment Manager    
 
       
By:
  /s/ Scott Bluestein    
Name:
 
 
Scott Bluestein    
Title:
  Authorized Signatory    
 
        VALENS U.S. SPV I, LLC    
 
       
By:
  VALENS CAPITAL MANAGEMENT, LLC    
Its:
  Investment Manager    
 
       
By:
  /s/ Scott Bluestein    
Name:
 
 
Scott Bluestein    
Title:
  Authorized Signatory    
 
        VALENS OFFSHORE SPV I, LTD.    
 
       
By:
  VALENS CAPITAL MANAGEMENT, LLC    
Its:
  Investment Manager    
 
       
By:
  /s/ Scott Bluestein    
Name:
 
 
Scott Bluestein    
Title:
  Authorized Signatory    

 



--------------------------------------------------------------------------------



 



          VALENS OFFSHORE SPV II, CORP.    
 
       
By:
  VALENS CAPITAL MANAGEMENT, LLC    
Its:
  Investment Manager    
 
       
By:
  /s/ Scott Bluestein    
Name:
 
 
Scott Bluestein    
Title:
  Authorized Signatory    
 
        PSOURCE STRUCTURED DEBT LIMITED    
 
       
By:
  LAURUS CAPITAL MANAGEMENT, LLC    
Its:
  Investment Manager    
 
       
By:
  /s/ Scott Bluestein    
Name:
 
 
Scott Bluestein    
Title:
  Authorized Signatory    
 
        APPLIED DIGITAL SOLUTIONS, INC.    
 
       
By:
  /s/ Joseph J. Grillo    
Name:
 
 
Joseph J. Grillo    
Title:
  CEO    
 
        ACKNOWLEDGED AND AGREED ON MAY 15, 2008:    
 
        THE STANLEY WORKS    
 
       
By:
  /s/ John F. Lundgren    
Name:
 
 
John F. Lundgren    
Title:
  Chairman & CEO    

 